United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
                IN THE UNITED STATES COURT OF APPEALS                  May 22, 2003

                        FOR THE FIFTH CIRCUIT                     Charles R. Fulbruge III
                                                                          Clerk


                              No. 02-51044
                            Summary Calendar



                      UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                  versus


                             DAVID MILLER,

                                                        Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. EP-98-CV-455-DB
                       USDC No. EP-97-CR-90-1-DB
                          --------------------

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     David Miller, federal prisoner # 02280-025, appeals from the

district court’s denial of relief on his 28 U.S.C. § 2255 motion,

which he filed to attack his conviction and sentence on one count

of conspiring to possess with intent to distribute an unspecified

quantity   of   marijuana   in   violation    of   21    U.S.C.   §   846    and

841(a)(1).      The   district    court      granted     a   certificate      of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-51044
                                -2-

appealability (COA) on the issue of the retroactive applicability

of Apprendi v. New Jersey, 466 U.S. 530 (2000), to cases on

collateral review.   We have previously determined that Teague v.

Lane, 489 U.S. 288 (1989), bars the application of Apprendi to

cases on initial collateral review, however, United States v.

Brown, 305 F.3d 304, 310 (5th Cir. 2002), precluding relief here.

     In addition to his briefing of the Apprendi issue, Miller

argues that the district court erred in refusing relief on other

claims.   Because Miller has failed to make an “express request”

that this court extend the order granting a COA to include such

issues, this court need not address these additional arguments.

See United States v. Kimler, 150 F.3d 429, 431 (5th Cir. 1998);

Lackey v. Johnson, 116 F.3d 149, 151-52 (5th Cir. 1997).

     Accordingly, the judgment of the district court is AFFIRMED.